—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated November 15, 2000, which denied her motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955). The medical evidence submitted by the plaintiff in opposition to the motion was insufficient to raise a triable issue of fact (see, CPLR 3212 [b]; Ceglian v Chan, 283 AD2d 536; Grossman v Wright, 268 AD2d 79). Accordingly, the defendant’s motion for summary judgment dismissing the complaint should have been granted. Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.